Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 01/14/2021.
Remarks
The claims are presented as follows:

Claims 1-31, 34-36, 39-41, 43, 46-48, 51-53, 55, and 57 are canceled.
Claims 32-33, 37-38, 42, 44-45, 49-50, 54, 56, 58 are pending.
 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-33, 37-38, 42, 44-45, 49-50, 54, 56, 58 are rejected under 35 U.S.C. 103 as being unpatentable over CHA et al Publication No. (US 2019/0273544 A1) in view of Zhang et al Publication No. (US 2013/0088949 A1).

Claims 1-31. (Cancelled)  

Regarding claim 32, CHA teaches a resource indication method, comprising: 
receiving, by a terminal device (UE 4320 FIG.43), indication information sent from a network device (the UE receives, from a base station (BS or eNB 4310 of FIG.43), control information related to a configuration of a channel state information reference signal (CSI-RS) resource [0866-867] S4210-FIG.42), wherein the indication information comprises an index that indicates a location of a first symbol of each of at least two component patterns of a channel state information reference signal (CSI-RS) (the BS indicate a location of a start symbol of all CSI-RS resource elements (RE) patterns and/or all or some information of Table 7 as pools/sets/dedicated resources of CSI-RS RE patterns for the UE [561-564] the BS indicate configuration indexes for possible location patterns having different possible locations, as shown in FIG. 20 or 21, and a component RE pattern location along with a starting OFDM symbol index in the set possible location patterns for the UE [0571-578] FIG.20), and wherein the at least two component patterns occupy symbol locations in a resource unit that are non-contiguous to each other (the CSI-RS RE patterns are Non-Contiguous of the number of used OFDM Symbols [0276-281] FIG.10); and 
While CHA teaches recognizing time domain location used by the CSI-RS in the RE (CHA: [0327-332] also examples are given in [0607] and FIG.24 as group A and group-B are identified) but does not explicitly determining the specific occupied time domain location [e.g., as indication] by the CSI-RS in the resource unit.  
Zhang teaches determining, by the terminal device based on the location of the first symbol of each of the at least two component patterns, a time domain location occupied by the CSI-RS in the resource unit (Zhang: determining time domain location used by CSI_RS in the PRB based on the CSI-RS per-cell patterns, different CSI-RS patterns per PRB can be built (type1 and type2 can be applied to specific symbols in one subframe)  the RE location of the most left-upper RE inside CSI-RS per-cell pattern in one PRB can be represented by (k',l'), where 0.ltoreq.k'<12 is the subcarrier index inside PRB and l' is the time symbol index location used inside the subframe [53-60] The CSI-RS RE index ordering in each per-cell pattern can be taken by time domain ordering first, followed by frequency domain ordering, or vice versa, as shown in FIGS. 7A-7C [0064-65] FIG.7).  
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified CHA by the teaching of Zhang to determine the (Zhang: [0058-60).

Regarding claim 33, CHA teaches the method according to claim 32, wherein the indication information is first indication information, the method further comprises: 
before the determining the time domain location, receiving, by the terminal device, second indication information sent from the network device (the UE receives an X-port CSI-RS on one or more component CSI-RS RE patterns from the BS [0868-871] FIG.42), wherein the second indication information includes an indication indicating at least one of a port quantity, a port density, a frequency domain location occupied in the resource unit by the component pattern, or a code division multiplexing (CDM) type (each of the one or more component CSI-RS RE patterns may include at least one RE to which the CDM type represented by the CDM type information is applied [0869-873] FIG.42), wherein the indication is used by the network device to send the CSI-RS (the UE reports CSI to the BS on the basis of the received X-port CSI-RS [0879-0883] FIG.42); and 
determining, by the terminal device, a type and a quantity of component patterns based on the second indication information and a first mapping relationship (The control information may include CDM type information representing a type of code division multiplexing (CDM) applied to the CSI-RS resource [0867-873] FIG.16), wherein the first mapping relationship indicates a correspondence between the second indication information and the type and the quantity of the component patterns (a number of one or more component CSI-RS RE patterns may be determined by the X value and a length of the CDM [0869-878] FIG.6); and whereinFiled: September 5, 2019 Page: 3 of 11the determining the time domain location is further based on the type and the quantity of the component patterns (determining the type and the number of the component patterns [0327-332] and FIG.24 as group A and group-B are identified).

Claims 34-36 (cancelled). 

Regarding claims 37-38, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 32-33, where the difference used is the limitations were presented in different claims and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Claims 39-41 and 43 (cancelled). 

Regarding claims 42, 44-45, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 32-33, where the difference used is the limitations were presented from a “terminal device” with a transceiver, a processor and a storage medium (CHA: FIG.43) in different claims and the wordings of the claims were interchanged within the claim itself or some of the claims were presented This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Claims 46-48 (cancelled). 

Regarding claims 49-50, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 32-36, where the difference used is the limitations were presented from a “network device” with a transceiver, a processor and a storage medium (CHA: FIG.43) in different claims and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Claims 51-53 (cancelled). 

Regarding claim 54, related to the same limitation set for hereinabove in claims 32-33, where the difference used is the limitations were presented from a “terminal device” with a transceiver, a processor and a storage medium (CHA: FIG.43) in different claims and the wordings of the claim were interchanged within the claim itself or were Therefore this claim was rejected for similar reasons as stated above.

Claim 55 (cancelled). 

Regarding claim 56, related to the same limitation set for hereinabove in the treated claims, where the difference used is the limitations were presented in a “computer-readable medium” and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Claim 57 (cancelled). 

Regarding claim 58, related to the same limitation set for hereinabove in the treated claims, where the difference used is the limitations were presented in a “chip” (CHA: FIG.44) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-



 /ABDELNABI O MUSA/ Primary Examiner, Art Unit 2472